DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 06/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as obvious over Gregg et al. (US 20070203481 A1) in view of Zemlok et al. (US 20110022032 A1) and further in view of Leimbach et al. (US 20150272575 A1).
Regarding claims 1, 6-7, 12-13, and 18, Gregg et al. discloses a surgical instrument (500/514, [0024, 0034]) for use in a surgical procedure comprising: a housing (514), a handle (fig. 5); a shaft (fig. 5); an end effector 7(526 [0036], fig. 5); 
a first sensor (102/502, [0025-0026, 0030, 0038-0039]) configured to detect a first parameter suggestive of a condition of said surgical instrument (temperature), 
a second sensor (102/108) configured to detect a second parameter indicative/suggestive of said condition (temperature, [0025-0026, 0030]; and 
a processor (106/104/110, fig.1), wherein said first sensor and said second sensor are in signal communication with said processor (figs. 1 and 5), wherein said processor receives a first signal from said first sensor, wherein said processor receives a second signal from said second sensor [0025-0039];
wherein said processor is configured to compare said first signal and said second signal [0025], wherein said processor is configured to utilize both said first signal and said second signal to determine said condition when said first signal is the same as said second signal, wherein said processor is configured to double check said first signal and determine said condition using said second signal when said first signal is different than said second signal and said first signal is outside of a recognized range of data (recognize a discrepancy or failed signal measurement will result in using redundant sensor measurement thus failed signal ignored [0024, 0029-0031]), and wherein said processor is configured to communicate instructions to said surgical instrument in view of said determined condition [0025-0039]; and/or wherein said processor is configured to double check one of said first signal and said second signal (recognize a discrepancy or failed signal measurement will result in using redundant sensor measurement and provide a warning feedback with continued monitoring, thus faulty signal ignored [0024, 0029-0031]) and wherein said processor is configured to communicate instructions to said surgical instrument in view of said condition (measurement circuits 104/110 provide a voltage indicative of the temperature sensed and provide instructions – display feedback, shutdown etc., compare sensed temperature values and comparing the difference to the plurality of thresholds, control resistive heat [0025, 0034-0041], figs. 1-5).
Gregg et al. states:  “If the values read from the redundant measurement circuit diverge from one another by more than a specified amount, the control circuit or device will recognize a discrepancy and take the appropriate course of action, e.g., alarm, warn, shutdown [0024]… control circuit will compare the difference to a plurality of thresholds and will initiate an appropriate action depending on the magnitude of the difference [0025]...control circuit 106 generates a warning to a user of the system indicating there may be a problem with one of the temperature measuring circuits 104, 110 (step 310) and then continues to monitor the first and second temperature values” [0031]
Gregg et al. fails to explicitly disclose the processor is configured to selectively ignore said first signal and determine said condition using said second signal in response to a determination that said first signal is/are different than said second signal/contradictory and that one or the first signal is outside of a recognized range of data or selectively ignore one of said first signal and said second signal and wherein said processor is located within said housing; wherein said processor is configured to communicate instructions to said surgical instrument during the surgical procedure in view of said determined condition.
Zemlok et al. teaches a surgical instrument (10) for use in a surgical procedure, comprising: a housing (110) comprising an internal volume (figs. 1-4), a handle (112); a shaft (140); an end effector (160) comprising a staple cartridge (164) wherein said staple cartridge comprises staples removably stored therein, wherein said end effector is articulatable relative to said shaft ([0060-0064], figs. 1-4) and having sensors 177 and 179 ignoring signals for calibration purposes [0161] and having a processor/controller (115/501/500/600) positioned/located within said internal volume of said housing [0069-0074, 0118, 0142-0144, 0146, 0165-0166, 0170, 0173, 0177, 0179-0180, 0184, 0188, 0237]; figs. 14, 16, 20-23).
Zemlok et al.  states: “sensors 177 and 179 are calibrated for ignoring commonly occurring material, such as air, bodily fluids and various types of human tissue and for categorizing specific tissue types (e.g., scar tissue, lung, stomach, sphincter) or detecting certain types of foreign matter. The foreign matter may be bone, tendons, cartilage, nerves, major arteries and non-tissue matter, such as ceramic, metal, plastic, etc. [0161]…interpretation of the sensed feedback signal from the calculators 416 and 422 to control the movement of the firing rod 220 and other components of the instrument 10 in response to the sensed signal…parameters which may be used by the microcontroller 500 to control the instrument 10 include motor and/or battery temperature, number of cycles remaining and used, remaining battery life, tissue thickness, current status of the end effector, transmission and reception, external device connection status, etc. [0167]… sensors can alert the user of a variety of errors. Sensors may communicate to the microcontroller 500 that a staple cartridge or a portion of the instrument 10 is faulty…Measuring of the force spikes can be combined with positional feedback measurements (e.g., from an encoder, linear variable displacement transducer, linear potentiometer, etc.)” [0173].
Leimbach et al. teaches a surgical instrument (10) with a circuit board (100 [0182]), processor (7004/2017/2404  [0207, 0245, 330, 0360-0363], figs. 51-59) having sensors  that produce signals based on detected parameters (instrument is operating correctly), configured to selectively ignore a first signal and determine a condition ( fault condition) using a second signal in response to a determination that said first signal is/are different than said second signal/contradictory and that one or the first signal is outside of a recognized range of data or selectively ignore one of said first signal and said second signal and wherein said processor is located within said housing (chip in housing, etc.); wherein said processor is configured to communicate instructions to said surgical instrument during the surgical procedure in view of said determined condition ([0360-0376, 0387-0390], figs. 1, 1-33, and 38-59).
Leimbach et al. states: “processor can be configured to selectively ignore the input from one or more sensors” [0364]
Given that Gregg et al. teaches determine a failing circuits/signals and providing instructions with the processor and given that Zemlok et al. teaches using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the effector to include a staple cartridge wherein said staple cartridge comprises staples removably stored therein, wherein said end effector is articulatable relative to said shaft, the processor is configured to the processor is configured to selectively ignore said first signal and determine said condition using said second signal in response to a determination that said first signal is/are different than said second signal/contradictory and that one or the first signal is outside of a recognized range of data or selectively ignore one of said first signal and said second signal and wherein said processor is located within said housing; wherein said processor is configured to communicate instructions to said surgical instrument during the surgical procedure in view of said determined condition and wherein said processor is located within said housing for proper staple forming purposes, correct articulation, correct clamping, and correct function of the device as taught by Zemlok et al. and Leimbach et al.
Regarding claims 2, 4-5, 8-11, 14, and 16-17, Zemlok et al. teaches a first sensor comprises a moisture sensor (blood amount or calibrated for specific moisture members, [0160-0161], a Hall Effect sensor [0069, 0129, 0153, 0161], an accelerometer [0118], and a chemical exposure sensor [0118-0119, 0161]. Leimbach et al. also teaches a first sensor comprises a moisture sensor [0325-0329, 0466, 0490], a Hall Effect sensor [0181-0185, 0205, 0342], an accelerometer [0325, 0372-0373], and a chemical exposure sensor [0326, 0329, 0338].
Given that Zemlok et al. teaches using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sensors to include a moisture sensor for fluid exposure feedback purposes as taught by Leimbach et al.
Regarding claims 3 and 15, Zemlok et al. teaches a first sensor comprises a moisture sensor (177/179, thermal/pressure sensors, [0107, 0118-0119, 0161]). Leimbach et al. also teaches a first sensor comprises a moisture sensor [0325-0329, 0466, 0490].
Given that Zemlok et al. teaches using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sensors to include a moisture sensor for fluid exposure feedback purposes as taught by Leimbach et al.
Regarding claim 19, Zemlok et al. teaches having a first parameter that is different than a second parameter (articulation sensor 235, linear displacement sensor 237 detect different parameters, and discloses detecting position and speed of the firing rod, [0126-0143, 0163, 0167]. Leimbach et al. also teaches having a first parameter that is different than a second parameter (position of trigger, anvil etc., [0360-0376, 0387-0390], figs. 1, 1-33, and 38-59).
Given that Zemlok et al. teaches using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sensors to include a moisture sensor for fluid exposure feedback purposes as taught by Leimbach et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. US 9913642 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a processor working with two sensors and comparing the detected parameter, comparing the parameters and ignoring or using the parameters.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731